Title: From John Quincy Adams to William Smith Shaw, 26 November 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 26. Novr: 1804.

I have received both your letters, and to supply the demand from Mr: Briesler, now enclose a check on the Branch Bank, for $45. In paying it I wish you to tell Mr: Briesler, that I hope to have no more charges of expence upon the farm, exceeding his estimates by more than double. As to the new assessment on the Middlesex Canal, they must wait for the payment of that, untill I come home—In sending you the enclosed check I take it for granted you have received Mr: Gurley’s Rent and deposited it in the Bank—Otherwise I should not have funds in the Bank to answer it.—I will endeavour to obtain the volumes you want of the Journals of the old Congress, but you must send me some authority, by force of which I may claim them, for of late all documents are withheld from us, with so close a hand, that we are scarce able to get those to which we are indisputably entitledThey will therefore certainly not give me the volumes without proof of the Speaker’s order, and that Loring did not receive them.
The bearers at Forbes’s funeral must have considered themselves honoured by the functions they were performing—
Your’s affectionately,
J. Q. Adams